Case 9:18-cv-80176-BB Document 98 Entered on FLSD Docket 02/15/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 IRA KLEIMAN, as personal representative of
 the estate of David Kleiman, and W&K INFO
 DEFENSE RESEARCH, LLC

        Plaintiffs,
 v.                                                            Case No. 9:18-cv-80176 (BB/BR)

 CRAIG WRIGHT,

       Defendant.
 _____________________________________/

             DR. CRAIG WRIGHT’S MOTION FOR LEAVE TO FILE EXHIBIT
              REFERENCED IN HIS DISCOVERY MEMORANDUM [D.E. 91]

        Dr. Wright respectfully requests permission to file the attached exhibit, which was

 referenced in his Discovery Memorandum filed yesterday, February 14, 2019. The attached

 exhibit is important to ensure that the hearing on February 20, 2019, is as efficient and

 productive as possible.

        1.      On February 14, 2019, Dr. Wright filed his Discovery Memorandum in advance

 of the upcoming discovery hearing scheduled for February 20, 2019.

        2.      In his Discovery Memorandum, Dr. Wright referenced the two issues left for

 resolution with this Court’s assistance with regard to the Confidentiality Order. [D.E. 91, p. 4]

        3.      Dr. Wright seeks permission to file as Exhibit G to his Discovery Memorandum

 the last e-mail between counsel on this issue as well as the draft of the Confidentiality Order

 attached to that e-mail.

        4.      This is particularly important, because at 11:04 p.m. last night, plaintiffs filed

 their Response to Dr. Wright’s Discovery Memorandum [D.E. 97] and attached as Exhibit 2 to
Case 9:18-cv-80176-BB Document 98 Entered on FLSD Docket 02/15/2019 Page 2 of 2




 that filing a draft of a confidentiality order that was not previously provided to Dr. Wright or his

 counsel.

        5.      Permitting the filing of the proposed attached exhibit will provide the Court with

 an accurate record of where the parties stood after their last meet and confer before requesting

 the instant discovery conference and does not prejudice plaintiffs in any way since it is an email

 and attachment their counsel sent and was referenced in Dr. Wright’s Discovery Memorandum.

        6.      For the forgoing reasons, Dr. Wright respectfully requests that the Court allow

 him to file the attached exhibit as Exhibit G to his Discovery Memorandum.

                                                      Respectfully submitted,

                                                      RIVERO MESTRE LLP
                                                      Attorneys for Dr. Craig Wright
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: jmestre@riveromestre.com
                                                      Email: arolnick@riveromestre.com
                                                      Email: receptionist@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      ZAHARAH R. MARKOE
                                                      Florida Bar No. 504734


                                  CERTIFICATE OF SERVICE

        I certify that on February 15, 2019, I electronically filed this document with the Clerk of
 the Court using CM/ECF. I also certify that this document is being served today on all counsel of
 record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
 Mail.


                                                                     /s/Andres Rivero
                                                                       ANDRES RIVERO



                                                  2
